 



Exhibit 10.2
SECOND AMENDMENT
TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 18, 2007, is by and among CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an
Indiana limited partnership (the “Borrower”), the Guarantors signatories hereto,
the financial institutions identified on the signature pages hereto as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., as administrative agent
for the Lenders (the “Administrative Agent”) and Credit-Linked LC Issuer.
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Credit Agreement dated as of December 9,
2005 among the Borrower, the Guarantors, the Lenders and the Administrative
Agent (as amended, the “Existing Credit Agreement”), the Lenders have extended
commitments to make certain credit facilities available to the Borrower;
     WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement; and
     WHEREAS, the Administrative Agent and the Required Lenders are willing to
make such amendments upon the terms and conditions contained in this Amendment;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
agreements herein contained, the parties hereby agree as follows:
PART I
DEFINITIONS
     SUBPART 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Amendment No. 2 Effective Date” is defined in Subpart 3.1.
     SUBPART 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Amended Credit Agreement.
PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     Effective on (and subject to the occurrence of) the Amendment No. 2
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Part II. Except as so amended, the Existing Credit Agreement shall
continue in full force and effect.
     SUBPART 2.1. Amendment to Section 8.01. Section 8.01 of the Existing Credit
Agreement is hereby amended by deleting clause (t) in its entirety and replacing
it with the following:
     (t) Liens arising in connection with (i) any lease of catalyst necessary
for the operation of the refinery assets of the Consolidated Parties in the
Ordinary Course of Business or (ii) any commodity leases for catalyst elements
necessary for the operation of the refinery assets of the Consolidated Parties
in the Ordinary Course of Business and not for the purpose of speculation;
provided, in each case, that such Liens do not encumber any Property other than
the catalyst or the commodity being leased, or any insurance proceeds of either
of the foregoing; and

 



--------------------------------------------------------------------------------



 



     SUBPART 2.2. Amendment to Section 8.03. Section 8.03 of the Existing Credit
Agreement is hereby amended by (i) deleting the word “and” at the end of clause
(i) thereof, (ii) deleting the period at the end of clause (j) thereof and
replacing it with “; and”, and (iii) adding the following as a new clause
(k) thereof:
     (k) to the extent constituting Indebtedness, obligations of the
Consolidated Parties (i) arising under any license for a proprietary refining
process entered into by a Consolidated Party in connection with the Shreveport
Initiative or otherwise in the Ordinary Course of Business, (ii) in respect of
leases (including any such lease constituting a Capital Lease) of catalyst
necessary for the operation of the refinery assets of the Consolidated Parties
in the Ordinary Course of Business and (iii) in respect of commodity leases
(including any such commodity lease constituting a Capital Lease) for catalyst
elements and necessary for the operation of the refinery assets of the
Consolidated Parties in the Ordinary Course of Business and not for the purposes
of speculation.
PART III
CONDITIONS TO EFFECTIVENESS
     SUBPART 3.1. Amendment No. 2 Effective Date. This Amendment shall be and
become effective as of the date hereof (the “Amendment No. 2 Effective Date”)
when all of the conditions set forth in this Part III shall have been satisfied,
and thereafter this Amendment shall be known, and may be referred to, as the
“Second Amendment.”
     SUBPART 3.2. Execution of Counterparts of Amendment. The Administrative
Agent shall have received counterparts (or other evidence of execution,
including telephonic message, satisfactory to the Administrative Agent) of this
Amendment, which collectively shall have been duly executed on behalf of the
Borrower, the Guarantors and the Required Lenders.
     SUBPART 3.3 Amendment Fee. The Borrower shall have paid or caused to be
paid an amendment fee to the Administrative Agent in connection with this
Amendment for the account of each Lender that shall have returned executed
signature pages to this Amendment no later than 5:00 p.m. on Wednesday,
April 18, 2007, as directed by the Administrative Agent, in an aggregate amount
for each Lender equal to the product of (i) three (3) basis points (0.0003) and
(ii) the amount equal to the sum of (A) the amount of such Lender’s Credit
Linked Deposit plus (B) the outstanding Term Loans held by such Lender.
PART IV
MISCELLANEOUS
     SUBPART 4.1 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
     SUBPART 4.2. Instrument Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Amended Credit Agreement.
     SUBPART 4.3. References in Other Agreements. At such time as this Amendment
shall become effective pursuant to the terms of Subpart 3.1, all references in
the Loan Documents to the “Credit Agreement” shall be deemed to refer to the
Existing Credit Agreement as amended by this Amendment.
     SUBPART 4.4. Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants that (a) it has the requisite power and authority
to execute, deliver and perform this Amendment, (b) it is duly authorized to,
and has been authorized by all necessary action, to execute, deliver and perform
this Amendment, (c) the representations and warranties contained in Article VI
of the Existing Credit Agreement (as amended by this Amendment) are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date and after giving effect to the amendments contained herein
(except for those which expressly relate to an earlier date) and (d) no Default
or Event of Default exists under the Existing Credit Agreement on and as of the
date hereof both before and after giving effect to the amendments contained
herein.

 



--------------------------------------------------------------------------------



 



     SUBPART 5.5. Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
will be delivered.
     SUBPART 5.6. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
     SUBPART 5.7. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SUBPART 5.8. Costs and Expenses. The Borrowers agree to pay all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable out of pocket fees and expenses of Moore & Van Allen,
PLLC.
     SUBPART 5.9. No Other Modification. Except to the extent specifically
provided to the contrary in this Amendment, all terms and conditions of the
Existing Credit Agreement and the other Loan Documents shall remain in full
force and effect, without modification or limitation.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Amendment to be
duly executed and delivered as of the date first above written.

                          BORROWER:   CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP
 
                            By:   Calumet LP GP, LLC, its general partner    
 
                                By:   Calumet Operating, LLC, its sole member  
 
 
                                    By:   Calumet Specialty Products Partners,
L.P., its sole member    
 
                       
 
              By:   Calumet GP, LLC, its general partner    
 
                       
 
              By:   /s/ R. PATRICK MURRAY, II    
 
                       
 
              Name:   R. Patrick Murray, II    
 
              Title:   Vice President and Chief Financial Officer    

          GUARANTORS:   CALUMET SHREVEPORT, LLC
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
  Title:   Vice President and Chief Financial Officer
 
            CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
  Title:   Vice President and Chief Financial Officer
 
            CALUMET SHREVEPORT FUELS, LLC
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
  Title:   Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------



 



              CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
 
       
 
  By:   Calumet GP, LLC, its general partner
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
  Title:   Vice President and Chief Financial Officer

                      CALUMET LP GP, LLC
 
                    By:   Calumet Operating, LLC, its sole member
 
                        By:   Calumet Specialty Products Partners, L.P., its
sole member
 
               
 
          By:   Calumet GP, LLC, its general partner
 
               
 
          By:   /s/ R. PATRICK MURRAY, II
 
               
 
          Name:   R. Patrick Murray, II
 
          Title:   Vice President and Chief Financial Officer

                  CALUMET OPERATING, LLC
 
                By:   Calumet Specialty Products Partners, L.P., its sole member
 
           
 
      By:   Calumet GP, LLC, its general partner
 
           
 
      By:   /s/ R. PATRICK MURRAY, II
 
           
 
      Name:   R. Patrick Murray, II
 
      Title:   Vice President and Chief Financial Officer

              CALUMET SALES COMPANY INCORPORATED
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
  Title:   Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,     as
Administrative Agent
 
           
 
  By:   /s/ JENNIFER HOWARD
 
        Name: Jennifer Howard     Title: Agency Management
 
                ACA CLO 2006-1, LIMITED
 
           
 
  By:   /s/ VINCENT INGATO
 
        Name: Vincent Ingato     Title: Managing Director
 
                American Certificate Company     By: RiverSource Investments,  
  LLC as Collateral Manager
 
           
 
  By:   /s/ YVONNE E. STEVENS
 
        Name: Yvonne E. Stevens     Title: Senior Managing Director
 
                Atlas Loan Funding (CENT I) LLC     By: Riversource Investments,
LLC     Attorney in Fact
 
           
 
  By:   /s/ ROBIN C. STANCIL
 
        Name: Robin C. Stancil     Title: Director of Operations
 
                Atlas Loan Funding (Hartford), LLC     By: Atlas Capital
Funding, Ltd.     By: Structured Asset Investors, LLC     Its Investment Manager
 
           
 
  By:   /s/ DIANA M. HIMES
 
        Name: Diana M. Himes     Title: Vice President
 
                AVENUE CLO FUND, LIMITED     AVENUE CLO II, LIMITED     AVENUE
CLO III, LIMITED
 
           
 
  By:   /s/ RICHARD D’ ADDARIO
 
        Name: Richard D’ Addario     Title: Senior Portfolio Manager

 



--------------------------------------------------------------------------------



 



                  Bank of America, N.A.
 
           
 
  By:   /s/ MICHAEL S. ROOF
 
        Name: Michael Roof     Title: Vice President
 
                Cent CDO 10, Ltd.     By: RiverSource Investments,     LLC as
Collateral Manager
 
           
 
  By:   /s/ ROBIN C. STANCIL
 
        Name: Robin C. Stancil     Title: Director of Operations
 
                Cent CDO XI, Limited     By: RiverSource Investments,     LLC as
Collateral Manager
 
           
 
  By:   /s/ ROBIN C. STANCIL
 
        Name: Robin C. Stancil     Title: Director of Operations
 
                Centaurus Loan Trust
 
           
 
  By:   /s/ ROBERT HOFFMAN
 
        Name: Robert Hoffman     Title: Vice President
 
                Centurion CDO 8, Limited     By: RiverSource Investments,    
LLC as Collateral Manager
 
           
 
  By:   /s/ ROBIN C. STANCIL
 
        Name: Robin C. Stancil     Title: Director of Operations
 
                Centurion CDO 9, Ltd.
 
           
 
  By:   /s/ ROBIN C. STANCIL
 
        Name: Robin C. Stancil     Title: Director of Operations
 
                Centurion CDO VI, Ltd.     By: RiverSource Investments,     LLC
as Collateral Manager
 
           
 
  By:   /s/ ROBIN C. STANCIL
 
        Name: Robin C. Stancil     Title: Director of Operations

 



--------------------------------------------------------------------------------



 



                  Centurion CDO VII. Ltd.     By: RiverSource Investments,    
LLC as Collateral Manager
 
           
 
  By:   /s/ ROBIN C. STANCIL
 
        Name: Robin C. Stancil     Title: Director of Operations
 
                Clydesdale CLO 2003, ltd
 
           
 
  By:   /s/ ROBERT HOFFMAN
 
        Name: Robert Hoffman     Title: Vice President
 
                Clydesdale CLO 2004 ltd
 
           
 
  By:   /s/ ROBERT HOFFMAN
 
        Name: Robert Hoffman     Title: Vice President
 
                Clydesdale CLO 2005, ltd
 
           
 
  By:   /s/ ROBERT HOFFMAN
 
        Name: Robert Hoffman     Title: Vice President
 
                Clydesdale Strategic CLO-I ltd
 
           
 
  By:   /s/ ROBERT HOFFMAN
 
        Name: Robert Hoffman     Title: Vice President
 
                Flagship CLO VI     By: Deutsche Investment Management Americas,
Inc.     As Collateral Manager
 
           
 
  By:   /s/ JIM SIVIGNY
 
        Name: Jim Sivigny     Title: Vice President
 
           
 
  By:   /s/ ERIC MEYER
 
        Name: Eric Meyer     Title: Director

 



--------------------------------------------------------------------------------



 



                  Flagship CLO III     By: Deutsche Investment Management
Americas, Inc     (as successor in interest in Deustche Asset Management Inc.)  
  As Sub-Advisor
 
           
 
  By:   /s/ JIM SIVIGNY
 
        Name: Jim Sivigny     Title: Vice President
 
           
 
  By:   /s/ ERIC MEYER
 
        Name: Eric Meyer     Title: Director
 
                Flagship CLO IV     By: Deutsche Investment Management Americas,
Inc.     (as successor in interest to Deutsche Asset Management Inc.)     As
Sub- Advisor
 
           
 
  By:   /s/ JIM SIVIGNY
 
        Name: Jim Sivigny     Title: Vice President
 
           
 
  By:   /s/ ERIC MEYER
 
        Name: Eric Meyer     Title: Director
 
                Aurum CLO 2002-1 Ltd.     By: Deutsche Investment Management
Americas Inc.     (as successor in interest to Deutsche Asset Management Inc.)  
  As Sub- Advisor
 
           
 
  By:   /s/ JIM SIVIGNY
 
        Name: Jim Sivigny     Title: Vice President
 
           
 
  By:   /s/ ERIC MEYER
 
        Name: Eric Meyer     Title: Director
 
                FIRST TRUST/FOUR CORNERS SENIOR     FLOATING RATE INCOME FUND II
    as Lender     By: Four Corners Capital Management LLC,            As
Sub-Advisor
 
           
 
  By:   /s/ DEAN VALENTINE
 
        Name: Dean Valentine     Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



                  FORTRESS PORTFOLIO TRUST     as Lender     By; Four Corners
Capital Management LLC,            An Investment Manager
 
           
 
  By:   /s/ DEAN VALENTINE
 
        Name: Dean Valentine     Title: Senior Vice President
 
                FOUR CORNERS CLO 2005-I, LTD.     As Lender     By; Four Corners
Capital Management LLC,            As Collateral Manager
 
           
 
  By:   /s/ DEAN VALENTINE
 
        Name: Dean Valentine     Title: Senior Vice President
 
                Four Corners CLO II, LTD.
 
           
 
  By:   /s/ ERIC VANRAVENSWAAY
 
        Name: Eric Vanravenswaay     Title: Assistant Vice President
 
                FOXE BASIN CLO 2003, LTD.     By GSO Capital Partners LP
 
           
 
  By:   /s/ MELISSA MARANO
 
        Name: Melissa Marano     Title: Authorized Signatory
 
                Gale Force 1 CLO, Ltd.     By: GSO Capital Partners LP as
Collateral Manager
 
           
 
  By:   /s/ MELISSA MARANO
 
        Name: Melissa Marano     Title: Authorized Signatory
 
                Gale Force 2 CLO, Ltd.     By: GSO Capital Partners LP as
Collateral Manager
 
           
 
  By:   /s/ MELISSA MARANO
 
        Name: Melissa Marano     Title: Authorized Signatory

 



--------------------------------------------------------------------------------



 



                  GULF STREAM-COMPASS CLO 2002-1 LTD     By: Gulf Stream Asset
Management LLC     As Collateral Manager
 
           
 
  By:   /s/ BARRY LOVE
 
        Name: Barry Love     Title: Chief Credit Officer
 
                GULF STREAM-COMPASS CLO 2003-1 LTD     By: Gulf Stream Asset
Management LLC     As Collateral Manager
 
           
 
  By:   /s/ BARRY LOVE
 
        Name: Barry Love     Title: Chief Credit Officer
 
                GULF STREAM-COMPASS CLO 2004-1 LTD     By: Gulf Stream Asset
Management LLC     As Collateral Manager
 
           
 
  By:   /s/ BARRY LOVE
 
        Name: Barry Love     Title: Chief Credit Officer
 
                GULF STREAM-COMPASS CLO 2004-1 LTD     By: Gulf Stream Asset
Management LLC     As Collateral Manager
 
           
 
  By:   /s/ BARRY LOVE
 
        Name: Barry Love     Title: Chief Credit Officer
 
                GULF STREAM-COMPASS CLO 2005-1 LTD     By: Gulf Stream Asset
Management LLC     As Collateral Manager
 
           
 
  By:   /s/ BARRY LOVE
 
        Name: Barry Love     Title: Chief Credit Officer
 
                The Hartford Mutual Funds Inc., on behalf of the Hartford
Floating Rate Fund by Hartford Investment Management Company, its sub-advisor,
as a lender
 
           
 
  By:   /s/ ADRAYLL ASKEW
 
        Name: Adrayll Askew     Title: Vice President

 



--------------------------------------------------------------------------------



 



                  HUDSON STRAITS CLO 2004, LTD.     By: GSO Capital Partners LP
as Collateral Manager
 
           
 
  By:   /s/ MELISSA MARANO
 
        Name: Melissa Marano     Title: Authorized Signatory
 
                KC CLO II PLC
 
           
 
  By:   /s/ MELANIE HARRIES
 
        Name: Melanie Harries     Title: Assistant Vice President — Operations
 
                KINGSLAND I, LTD.     By: Kingsland Capital Management, LLC,    
as Manager
 
           
 
  By:   /s/ VINCENT SIINO
 
        Name: Vincent Siino     Title: Authorized Loan Officer
 
                KINGSLAND II, LTD.     By: Kingsland Capital Management, LLC,  
  as Manager
 
           
 
  By:   /s/ VINCENT SIINO
 
        Name: Vincent Siino     Title: Authorized Loan Officer
 
                LANDMARK CDO LTD     By: Aladdin Capital Management LLC, as
Manager
 
           
 
  By:   /s/ ANGELA BOZORGMIR
 
        Name: Angela Bozorgmir     Title: Director
 
                LANDMARK III CDO LTD     By: Aladdin Capital Management LLC, as
Manager
 
           
 
  By:   /s/ ANGELA BOZORGMIR
 
        Name: Angela Bozorgmir     Title: Director

 



--------------------------------------------------------------------------------



 



                  LANDMARK IV CDO LTD     By: Aladdin Capital Management LLC, as
Manager
 
           
 
  By:   /s/ ANGELA BOZORGMIR
 
        Name: Angela Bozorgmir     Title: Director
 
                LANDMARK V CDO LTD     By: Aladdin Capital Management LLC, as
Manager  
 
  By:   /s/ ANGELA BOZORGMIR
 
        Name: Angela Bozorgmir     Title: Director
 
                LANDMARK VI CDO LTD     By: Aladdin Capital Management LLC, as
Manager
 
           
 
  By:   /s/ ANGELA BOZORGMIR
 
        Name: Angela Bozorgmir     Title: Director
 
                LANDMARK VII CDO LTD     By: Aladdin Capital Management LLC, as
Manager
 
           
 
  By:   /s/ ANGELA BOZORGMIR
 
        Name: Angela Bozorgmir     Title: Director
 
                LATTITUDE CLO I LTD
 
           
 
  By:   /s/ CHAUNCEY F LUFKIN, III
 
        Name: Chauncey F. Lufkin, III     Title: CIO
 
                LATITUDE CLO II, LTD
 
           
 
  By:   /s/ CHAUNCEY F. LUFKIN III
 
        Name: Chauncey F. Lufkin III     Title: CIO
 
                NCRAM Loan Trust
 
           
 
  By:   /s/ ROBERT HOFFMAN
 
        Name: Robert Hoffman     Title: Vice President

 



--------------------------------------------------------------------------------



 



                  NCRAM Senior Loan Trust 2005
 
           
 
  By:   /s/ ROBERT HOFFMAN
 
        Name: Robert Hoffman     Title: Vice President
 
                RiverSource Life Insurance Company     By: RiverSource
Investments,     LLC as Collateral Manager
 
           
 
  By:   /s/ YVONNE E. STEVENS
 
        Name: Yvonne E. Stevens     Title: Senior Managing Director
 
                ROSEDALE CLO, LTD.     By: Princeton Advisory Group, Inc. the
Collateral     Manager acting as attorney-in-fact
 
           
 
  By:   /s/ JENNIFER WRIGHT
 
        Name: Jennifer Wright     Title: Vice President
 
                SANDELMAN FINANCE
 
           
 
  By:   /s/ WILLIAM BROWN
 
        Name: William Brown     Title: Head of Structured Finance
 
                Sequils-Centurion V, Ltd.     By: RiverSource Investments,    
LLC as Collateral Manager
 
           
 
  By:   /s/ ROBIN C. STANCIL
 
        Name: Robin C. Stancil     Title: Director of Operations
 
                SF-1 Segregated Portfolio, a segregated portfolio of Shiprock
Finance, SPC, for which Shiprock Finance, SPC is acting on behalf of and for the
account of SF-1 Segregated Portfolio
 
           
 
  By:   /s/ ERIC VANRAVENSWAAY
 
        Name: Eric Vanravenswaay     Title: Vice President

 



--------------------------------------------------------------------------------



 



                  Stedman CBNA Loan Funding LLC, for itself or as agent for
Stedman CFPI Loan Funding LLC.
 
           
 
  By:   /s/ ADAM KAISER
 
        Name: Adam Kaiser     Title: Attorney-in-fact
 
                Sun America Life Insurance Company     By: AIG Global Investment
Corp.     Investment Sub Advisor
 
           
 
  By:   /s/ STEVEN S. OH
 
        Name: Steven S. Oh     Title: Managing Director
 
                Sun America Senior Floating Rate Fund, Inc.     By: AIG Global
Investment Corp.     Investment Sub Advisor
 
           
 
  By:   /s/ STEVEN S. OH
 
        Name: Steven S. Oh     Title: Managing Director
 
                Saturn CLO, Ltd.     By: AIG Global Investment Corp.,     Its
Collateral Management
 
           
 
  By:   /s/ STEVEN S. OH
 
        Name: Steven S. Oh     Title: Managing Director
 
                Galaxy CLO 2003-1, Ltd.     By: AIG Global Investment Corp.,    
Its Collateral Manager
 
           
 
  By:   /s/ STEVEN S. OH
 
        Name: Steven S. Oh     Title: Managing Director
 
                Galaxy III CLO, Ltd.     By: AIG Global Investment Corp.,    
Its Collateral Manager
 
           
 
  By:   /s/ STEVEN S. OH
 
        Name: Steven S. Oh     Title: Managing Director

 



--------------------------------------------------------------------------------



 



                  Galaxy IV CLO, LTD.     By: AIG Global Investment Corp.,    
Its Collateral Manager
 
           
 
  By:   /s/ STEVEN S. OH
 
        Name: Steven S. Oh     Title: Managing Director
 
                Galaxy V CLO LTD.     By: AIG Global Investment Corp.,     Its
Collateral Manager
 
           
 
  By:   /s/ STEVEN S. OH
 
        Name: Steven S. Oh     Title: Managing Director

 